DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
 [Fig. 1 is a top, front and right side perspective view of a hearing aid showing our new design; fig. 2 is a top view thereof; fig. 3 is a bottom view thereof; fig. 4 is a right side view thereof; fig. 5 is a left side view thereof; fig. 6 is a front side view thereof; and fig. 7 is a rear side view thereof.] must be deleted because it is extraneous information which adds no new information to the claimed design. No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because:
The reproductions contain heavy black lines that run together and obscure understanding of the claim. Therefore, as currently disclosed, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image1.png
    610
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    609
    559
    media_image2.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions so the lines, numbers and letters are uniformly thick and well defined, clean, durable and black. See 37 CFR 1.1026
In reproductions 1.1, 1.2, 1.4, 1.5 and 1.7, the examiner is unable to determine the exact configuration of the different areas identified by the arrows below on the hearing aid. As currently disclosed, the surfaces are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. The surface shading does not offer any additional information for determining the exact nature of the design as shown. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image3.png
    654
    780
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    640
    563
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    632
    585
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    631
    589
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    633
    562
    media_image7.png
    Greyscale

Applicant may attempt to overcome this portion of the refusal by indicating that protection is not sought for the surfaces arrowed to above by amending the reproductions to color wash or convert said surfaces to broken lines, thus disclaiming those surfaces. See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, the surface contour shading must be removed as well. In addition, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof. For example, if applicant converts the unclaimed portions to broken lines, the following statement would be acceptable: 
--The broken lines depict portions of the hearing aid that form no part of the claim.--

Based on reproduction 1.1 as the dispositive view, reproduction 1.4 does not show the hearing aid as expected. Specifically, reproduction 1.4 shows two circular features not visible in any other view. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image8.png
    601
    749
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    632
    606
    media_image9.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the drawings to clearly and consistently disclose the claim.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b)

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225. The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919